17. The basic salaries and allowances applicable to Europol staff (vote)
- Before the vote on the draft legislative resolution:
rapporteur. - Mr President, according to our rules, after a rejection of a legislative proposal, it should be referred back to committee. The aim of such a referral is to try and find an acceptable solution for Parliament. Unfortunately, in this specific case, a referral may be meaningless as the Council will not be able to change its position. At the same time, it is not the intention of the Committee on Civil Liberties, Justice and Home Affairs to impede the Council in taking its decision - as the committee can do according to the legal base in the Treaty.
What we intend to do is to send our political message to the Council that Europol should be strengthened and founded on a sound legal base according to the EU Treaties in the same way that Eurojust is constituted. Given that this message is clearly stated in the legislative resolutions, may I propose that you put them directly to the vote with my recommendation to vote in favour.